Bigelow, C. J.
We cannot take cognizance of this case. It comes before us on appeal from a judgment rendered in the superior court, founded, not merely on matter of law apparent on the record, but also on evidence and inferences deducible therefrom. By Gen. Sts. c. 114, § 10, the right of appeal to this court is given only where the judgment is founded on matter of law apparent on the record. The decision of the present case depends wholly on determining where the domicil of the plaintiff was in the years 1857 and 1858. This is a mixed question of law and fact. There is nothing in the case to show on what ground it was determined in the court below. For aught that we know, the rule of law applicable to the case was rightly understood and applied by the judge who rendered the judgment, and his decision was based on his view of the facts proved and the inferences which he drew therefrom. It is impossible to say, therefore, that the defendants were aggrieved by the judgment of that court in any matter of law.

Appeal dismissed.